  Case 1:18-cv-00444-RP Document 289-2 Filed 08/31/21 Page 1 of 6




            	  
            	  
     EXHIBIT	  A	  
	     	  
       Case 1:18-cv-00444-RP Document 289-2 Filed 08/31/21 Page 2 of 6




ROBERT KINNEY, ATTORNEY AT LAW
824 W. l 0th Street, Suite 202, Austin, TX 7870 l   I 512-636-1395 I robert@kinneypc.com



September      30, 2020

USDistrict Clerk's Office
ATTN:Admissions Clerk
501 W 5th Street, Suite 1100
Austin, TX 78701
Via Email to: Austin_Attorney_Admissions@txwd.uscourts.gov

RE: Letter of Concern Regarding Application for Admission to the Court's Bar by Robert Tauler

Dear Admissions        Clerk:

I am a member in good standing of this Court's bar. Thisletter is to provide the Court's Admission
Committee (the "Committee") with important information regarding Robert Tauler ("Tauler"), a
current pro hoc vice attorney before the Court who is trying to the join the Court's bar as a full
member.
In short, Touler should not be admitted. I am currently handling a case opposite Tauler, before
                                                                                                       (
Judge Pitman, MWK Recruiting, Inc. vs. Evon P. Jowers, Civil Action No.: l:18-cv-00444-RP.
Tauler's behavior in the few short months he has been on that case has been terrible. But the
Committee does not need to take my word for Tauler's poor character. My co-counsel and I
were so shocked by his seeming willingness to disregard every standard of attorney conduct
and every local rule of the Court that we have investigated Tauler by looking at available
public information about him. What we have found is that his behaviorol issuesin our case are
nothing new. He hos been sanctioned and warned by multiple judges for his behavior,
including as recently as September 22, 2020, after his application for admission to this Court was
submitted. He is also currently a defendant in a serious RICO case involving fraudulent
misrepresentations by his firm on behalf of itself and its client which appears headed for trial. In
that case, his behavior hos seemingly been abhorrent. In sum, I believe the Committee may
hove a good basis to make Tauler an example of the sort of attorney this Court does not want
as a member of its bar.
Behavior Observed by the Undersigned

Tauler entered our case in June as counsel of record and his behavior since then has been
abhorent. For example, he hos consistently violated the Court's local rules regarding pretrial
matters by scheduling depositions unilaterally. He has refused to even discuss a schedule for
depositions, he hos refused to answer discovery, and he has blocked our efforts in every
possible way to handle the discovery in this case collaboratively. On the occasions where we
have communicated by telephone with Tauler, he hos often exhibited behavior that was
       Case 1:18-cv-00444-RP Document 289-2 Filed 08/31/21 Page 3 of 6




shocking - including screaming fits of rage followed by what can only be deliberate mis-
recollections of what was said when writing emails and motions. I do not believe that anything
short of forcing Tauler to associate local counsel under the Court's Local Rule AT-2 is likely to
stop him from his bullying tactics, and we will be pursuing that remedy with Judge Pitman.
Tauler's Behavior in Other Cases

We have investigated some ofTauler's other cases and have determined that his actions in our
case are standard operating procedure for him. For example, in a recent motion seeking
sanctions following some antics he displayed in deposition, Tauler was quoted as having said
the following things:

                            [To counsel:] And guess what? Tmie bas • funny way of,.npping
                  13        up on people. AndI'm going to have you fully wrapped up like the
                  14        little worm in my spiderweb by the end of this year. You lllllik my
                            wor~ son. (178:16-19)
                  15
                  16        [To counrel:] And I must have hurt your fi-e)in:!)',becmse I !:now
                            you're really sensitive_ Il:now you ba,ce daddy isStlfS. So, really,
                  17        Im going to be your daddy for the next two years_ (192:12-15.)
                  !S
                             Q: Let's look nextatfaluoit   117.
                  19
                             A: Oh, yeah. Th.isis where I say you're a furl;in:; idio~ basically.
                  20         Well,slrike1bat. Basically,you're so dumb.. (191:21-24.)
                  21
                             [To coun.se!:J You are going ta get destroyed. {194:15-16.)
                  22

                  21
                             [To coun.se!:] He's Ia»::hiug He's giggling. He's playing with Iris
                             bai:£_He"slike a sclioolgirL· ____You like to giggle when.you.rre:
                  24         nervous, like• li,.'tl, school girl, don'tyOll,.Mark? (194:24-1',5:7)
                  25         [To coun,el:J :Mark, ifs okay if you're scared. Ifs okay if you're
                  26         scared. You had a really rotten year. You had fue wm,;t year
                             imagmable. (195:20-23.)
                  27
                       (Poe Deel Ex.A (excexpts oftr.mscrip!).)
                  2S



See, Motion for Sanctions, In re Outlaw Lob., LP Litig., Case No.: 18-cv-840-GPC-BGS (S.D. Cal.
August l 0, 2020), attached as Exhibit A. Thismotion is pending as of this date. A Houston-based
attorney, Sean Reagan, submitted a declaration in connection with that case which describes
in detail some of Tauler's antics. It is attached as Exhibit B. Among other things, Mr. Reagan
noted, "Mr. Tauler's conduct during his deposition was one of the most shocking displays of
unprofessional behavior by an attorney that I have seen in my l 5-year career." Id., at 114.
Prior Court Sanctions and Fraud Claims Against Tauter

With regard to prior sanctions, our research indicates that Tauler owes the Committee "yes"
answers and corresponding explanations to questions l 5(b) and 17(b) of the application form.
Further, since his application was (according to the Admission Clerk's office) filed September
16 and he was sanctioned September 22, he should have updated that form. The matters we
have found in public records are as follows:




2
       Case 1:18-cv-00444-RP Document 289-2 Filed 08/31/21 Page 4 of 6




    1. Question 15(b)- "Have you ever been disbarred, suspended from practice,
       reprimanded, censured or otherwise disciplined as an attorney."

We quickly located four cases in which Tauler has been sanctioned or warned about sanctions
for his antics:
    a. Tauler was sanctioned $2,500 by a federal judge (Hon. Roger T. Benitez) under Federal
       Rule of Civil Procedure l l for a "failure to conduct a reasonable and competent inquiry"
       before filing, and associated assertions of "demonstrably false representations and
       arguments." See Exhibit C, Order Imposing Sanctions, Certified Nutroceutica/s, Inc. v.
       Avicenna Nutraceutical, LLC, No. 3:16-CV-02810-BEN-BGS,2018 WL 4385368, at *7 (S.D.
       Cal. Sept. 14, 2018). In a subsequent order awarding fees against Tauler's client, Judge
       Benitez stated:

              "Also notable is [Tauler client's] failure to comply with the Court's
              September 14, 2018 Order in this case. Although the Court ordered [Tauler's
              clients], Mr. Tauler, and Tauler Smith LLPto pay their sanctions by October
              31, 2018, and file a Notice with the Court that the sanctions were paid within
              three days of payment, as of the date of this Order, no notice has been
              filed. To say the least, [Tauler client's] brazen litigation tactics and utter
              disregard for this Court's own order suggest a lack of respect for the rule of
              law that should be deterred. Therefore, the Court finds [client's] behavior
              underscores the need for deterrence, a factor weighing in favor of finding
              its lawsuit to be an 'exceptional case."'

       See, Exhibit D, Order Granting Motion for Attorneys' fees, Certified Nutroceuticals, Inc.
       v. Avicenna Nutroceutical, LLC, No. 3:l 6-CV-02810-BEN-BGS,at *8-9 (S.D. Cal. Nov. 7,
       2018) (emphasis added). Judge Benitez's Courtroom Deputy, G. Rivera, can be reached
       at this number: (619) 557-6422.

    b. A California state court judge (Hon. Elaine Lu) recently sanctioned Tauler $1,060, stating
       that "the numerous procedural defect's in Plaintiff's Motion to Compel Further and
       Request for Sanctions demonstrate that it was not brought with substantial justification."
       Tau/er Smith, LLP v. Valerio et. al., Case Number 19-STLC-11426,Los Angeles, CA
       (September 22, 2020). See Exhibit E. Faced with this sanction, Tauler quickly dismissed the
       case prior to the hearing at which the final ruling was to be entered. The sanction still
       occurred, though, and is pending, and should have been disclosed. Judge Lu's
       chambers can be reached at (213) 633-0526.

    c. Another federal judge (Hon. Michael R. Wilner) warned Tauler to "be mindful of Rule 11
       standards" in a different case. JSTDistribution, LLC v. CNV.com, Inc., No. l 7-CV-6264-
       PSG-MRWX,2018 WL 6113092, at *8 (C.D. Cal. Mar. 7, 2018). Judge Wilner's courtroom
       deputy clerk, Veronica Piper, can be reached at (213) 894-0902.



3
       Case 1:18-cv-00444-RP Document 289-2 Filed 08/31/21 Page 5 of 6




    d. The federal judge overseeing yet another case .(Hon. Andre Birotte) said that he "tends
       to agree that 'by appearances' the RICO claim was added for an 'improper purpose."'
       Tau/er Smith, LLPv. Valerio, No. 20-CV-00458 AB (ASX), 2020 WL 1921789, at *5 (C.D. Cal.
       Mar. 6, 2020). Judge Birotte's courtroom deputy clerk, Carla Badirian, can be reached
       at (213) 894-2833.

    2. Question 17(b)- "Have you ever been charged with fraud, formally or otherwise, in
       any civil, criminal, bankruptcy, or administrative case or proceeding?"
In a simple search, we found that Tauler has been charged at least twice with fraud in a civil
action. One of the cases is still pending, and Tauler's firm is charged with running a "scheme
to defraud" in that case. Here are the details:


    a. Tauler's firm, Tauler Smith LLP,is currently a defendant in a RICO Act civil case pending
       before the U.S. District Court for the Southern District of California (Hon. Gonzalo P.
       Curiel). The original defendants in the action (Tauler's alleged victims) brought
       counterclaims alleging that Tauler and his client orchestrated a fraud and racketeering
       enterprise by pursuing frivolous claims. The Court noted in its recent order on Tauler's
       Motion for Summary Judgment, that there was sufficient evidence for a jury to find that
       Tauler Smith "knowingly engaged in fraudulent conduct alongside [its client] in the
       course of drafting and sending its demand letters." According to the court's order, Tauler
       Smith's "conduct of sending fraudulent demand letters to further [the Enterprise's]
       scheme, if true, amounts to mail fraud, which in turn forms the basis of the Enterprise's
       pattern of racketeering conduct." See Order on Tau/er Smith's Motion for Summary
       Judgment, In re Outlaw Lab., LP Litig., Case No.: 18-cv-840-GPC-BGS (S.D. Cal.
       September 18, 2020), attached as Exhibit F. Whether Tauler will be held liable for the
       claims remains to be seen, but at a minimum these serious charges should have been
       disclosed to the Committee in full. For a direct inquiry, Judge Curiel's chambers may be
       reached at this number: (619) 557-7667.

    b. In another case, Wesco Insurance Company v. Tau/er Smith LLP,Case No. 2:19-cv-08171
       (C.D. Cal. 2019), Tauler's firm was accused of misrepresenting whether there were
       malpractice or other claims pending against them when they applied for professional
       liability insurance. Thiswas, at the least; an informal charge of fraud in a civil proceeding,
       and thus disclosable to the Committee, but the insurance company simply sought to
       rescind the policy and did not charge Taulerwith fraud explicitly. After surviving a motion
       to dismiss, that case was settled and dismissed on May 1, 2020. The court's order on
       Tauler's Motion to Dismissdated January 6, 2020, is attached as Exhibit G.




4
       Case 1:18-cv-00444-RP Document 289-2 Filed 08/31/21 Page 6 of 6




It is evident from my experience ond what we have found with minimal inquiry that Tauler's
behavior is consistent, abhorrent, and not desired among members of the bar of this Court. I
hope that the Committee finds this information helpful in its deliberations and will see fit to deny
admission to this attorney. If you have any questions regarding this matter, do not hesitate to
contact me on 512-636-1395.
Sincerely,




Robert Kinney, Attorney       at Law

Attachments:

Exhibit A - Motion     for Sanctions against Tauler for deposition misconduct,   In re
            Outlaw       Lab., LP Litig., Case No.: 18-cv-840-GPC-BGS      (S.D. Cal.
            August     l 0, 2020).

Exhibit B -    Declaration   of Sean Reagan, a Houston-based               attorney,   submitted
               in connection    with the Motion for Sanctions               referenced    above
               (August 17, 2020).

Exhibit C - Order Imposing Sanctions         against Tauler for "failure      to conduct    a
            reasonable    and competent         inquiry"   before filing, and associated
            assertions      of      "demonstrably        false    representations        and
            arguments."     Certified      Nutraceutica/s,        Inc.     v.     Avicenna
            Nutrace utical,    LLC, No. 3: l 6-CV-028 l 0-BEN-BGS, 2018 W L 4385368
            (S.D. Cal. Sept. 14, 2018).

Exhibit D - Order     Granting    Motion   for Attorney    Fees, imposing     fees in an
            "exceptional      case," and noting Tauler's "brazen litigation      tactics,"
            Certified    Nutraceuticals,    Inc. v. Avicenna   Nutraceutical,    LLC, No.
            3: l 6-CV-02810-BEN-BGS      (S.D. Cal. Nov. 7, 2018).

Exhibit E -    Tentative  Ruling of Los Angeles County Superior Court Judge Elaine
               Lu, awarding    sanctions against Tauler because      his motion "was not
               brought with substantial   justification." Tau/er Smith, LLP v. Valerio et.
               al., Case Number l 9-STLC-11426 (September        22, 2020).

Exhibit F -    Order on Tauler Smith's Motion for Summary Judgment       allowing RICO
               claims based on fraud to go to trial, /n re Outlaw Lab., LP Litig., Case
               No.: l 8-cv-840-GPC-BGS  (S.D. Cal. September     18, 2020).

Exhibit G - Order denying   Tauler Smith's Motion to Dismiss claims for rescission
            on a professional     liability insurance policy,   Wesco   Insurance
            Company    v. Tau/er Smith LLP, Case No. 2:19-cv-08171     (C.D. Cal.
            January 6, 2020)



5
